PER CURIAM.
This cause having been heard upon the arguments, briefs or counsel, and transcript of record; and it appearing that in 1936, petitioner accepted, in settlement of open account, shares of its debtor’s, common stock, at a certain book value, less than the amount owing, and charged off the balance as a bad debt in that year; that the Board of Tax Appeals (now the Tax Court of the United States), affirming the Commissioner — -who disallowed claimed deduction —found that the indebtedness so charged off was not ascertained to be completely worthless in that year, and that there was adduced no evidence by which the taxpayer demonstrated that the debt charged off was worthless, or partially worthless, to any specific extent (§ 23 (k) of the Revenue Act of 1936, 26 U.S.C.A. Int.Rev.Acts, page 828; Act 23(k)-l of Treasury Regulations 94 promulgated under the Revenue Act of 1936); and it further appearing that the above findings are sustained by the evidence, now, therefore,
It Is Hereby Ordered that the decision of the Board of Tax Appeals (now the Tax Court of the United States) be and is hereby affirmed.